DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Von Malm US 2017/0309794 (“Von Malm”).
Examiner NOTE: Fig 1 labels elements not labeled in Fig 5. Insulating, isolation regions between contacts 30 were not labeled, however they are labeled in respect to Fig 5 for clarity, as noted below:

    PNG
    media_image1.png
    548
    839
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    490
    868
    media_image2.png
    Greyscale

Regarding claim 1, Von Malm teaches a light emitting diode device comprising (see Fig. 5, also see element labels from Fig. 1 not repeated in Fig. 5): 
a metal contact (30 labeled in Fig. 1) between a first isolation region and a second isolation region (not labeled, see mark-up of Fig. 5 above) on a first surface of an epitaxial layer (epitaxial layer 1, first surface at 3), the epitaxial layer comprising a first semiconductor layer, an active region on the first semiconductor layer, and a second semiconductor layer on the active region (corresponding to the lower portion of 1, 11, and the upper portion of 1, as described in the abstract and ¶¶ 4-6 and 71); 
a second surface of the epitaxial layer distal to the first surface (second surface at 2), the second surface comprising at a first protrusion and a second protrusion (protrusions 21), each of the first protrusion and the second protrusion (G or F) having a first sidewall and a second sidewall (D and E), 
the first sidewall and the second sidewall comprising portions of the epitaxial layer on the first protrusion and the second protrusion (shown in Fig. 5, where F and G comprise portions of 1);
a wavelength converting layer on the second surface of the epitaxial layer between the first protrusion and the second protrusion (wavelength converter material 5, ¶ 81); 
a second contact extending from the first surface of the epitaxial layer to the wavelength converting layer (contact 31 on right side extending from lower surface of 1 at 3 to the upper surface of 1 at 2/21 and to the wavelength converting material 5; According to ¶ 0053, the third recesses, the recess on the right of figure 5, may comprise a blue converter material, or be free of a converter material. According to ¶ 0087, being free of converter materials means no filler or a transparent filler. Therefore, the far-right recess may contain one of the following: blue converter material, transparent material, or no material),
the second contact (contact 31 on right side extending from lower surface of 1 at 3 to the upper surface of 1 at 2/21 and to the wavelength converting material 5) not on at least one of the first sidewall (D) and the second sidewall (E) of the first protrusion and the second protrusion (this is shown in Examiner’s annotated figure 1 above, where the contact is not on at least one side of the protrusion F); and 
a passivation layer electrically isolating the second semiconductor layer and the active region from the second contact (see ¶ 86 as noted below).
While Von Malm does not explicitly depict the claimed passivation layer in the Fig, this passivation layer isolating the second semiconductor layer and active region (lower portion of 1 and 11) from the second contact (31) is obvious in light of the teaching in ¶ 86:
“Unlike what is shown in FIG. 5, the counter contact 31 is insulated from the semiconductor layer sequence 1 preferably at least in the region of the side face of the semiconductor layer sequence 1 by way of an insulation layer, such that during operation no short circuit is generated in the semiconductor layer sequence 1 by the counter contact 31.”
On the basis of the teaching above, it is taught and would be obvious to a PHOSITA when viewing the Figs in light of the specification – that the right side face (vertical portion) of 1 is insulated by an insulation layer (i.e. a passivation layer) wherein the second contact (31) covers the vertical side surface of (1). Also noting that the contact cannot contact this side surface because such a contact would render the device inoperable by shorting the n-side and p-side of the LED together.  In other words, without an insulating passivation layer present between (1) and (31) along the vertical side surface, the LED would not light up, rendering it inoperable for its intended purpose. Therefore, this teaching clearly shows what is already known to a PHOSITA, the n- and p- must not be shorted.

Regarding claim 7, Von Malm further teaches:
wherein the first isolation region and the second isolation region comprise a dielectric material (See ¶ 76, noting it is generally taught that isolation regions and partitions are made of the dielectric material silicon oxide).

Regarding claim 8, Von Malm teaches:
wherein the epitaxial layer comprises a Type III-nitride (¶ 6).

Regarding claim 9, Von Malm teaches:
wherein the first sidewall is aligned with the first isolation region and the second sidewall is aligned with the second isolation region (see Figs 1 and 5 above).

Regarding claim 22, Von Malm teaches:
Wherein the passivation layer does not electrically isolate the first semiconductor layer (epitaxial layer 1, first surface at 3) from the second contact (31).
This would have been obvious to one of ordinary skill in the art this is because one of ordinary skill in the art, using routine skill in the art, would understand that the top portion of 31 would need to electrically connect to at least the top of the protrusion (F, G, etc.) in order for the LED to function. It is well-known in the art that for an LED to function one needs an electrical contact to the N portion of the LED, and an electrical contact to the P portion of the LED. In Von Malm the transistors on the bottom of the LED provide one of these connections, and 31 at the top of the LEDs provides the other connection. It would have been obvious to one of ordinary skill in the art to isolate the sidewall of 31 in the bottom half of 1 to preventing shorting these two regions, as stated in claim 1, and at the same time to allow 31 to electrically connect with the top of region 1 in order to have the device function. Therefore, one of ordinary skill in the art using routine skill in the art reading Von Malm would understand that the obviously necessary passivation layer would not completely isolate the second contact 31 from the top of the first semiconductor layer 1.
Claim 4-6, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Von Malm; in view of Sheu et al., US 2003/0127658 (“Sheu”).
Regarding claim 4, Von Malm teaches in Fig 5 above that the active layer sequence is comprised of III-nitride semiconductors that may comprise dopants. (See ¶¶ 6 and 71; noting Von Malm teaches doped layers does not state which layers are doped and which layers are not). 
Von Malm does not explicitly teach wherein the first semiconductor layer comprises an n-type doped Type III-nitride and the second semiconductor layer a p-type doped III-nitride.
In analogous art of LED devices and method of manufacture, Sheu teaches at least in figures 3-4:
wherein the first semiconductor layer (130) comprises an n-type doped Type III-nitride (¶ 31, where 130 is n-type III-nitride) and the second semiconductor layer (132) a p-type doped III-nitride (¶ 33, where 132 is p-type III-nitride).
It would have been obvious to a PHOSITA at the time of filing, that the active layer sequence of Von Malm would have been structured like conventionally described devices such as in Sheu. Von Malm is silent as to the specifics for conventional GaN layering structures, but as articulated in Sheu in ¶¶ 6-9, such structures were known to a PHOSITA. While Von Malm does not explicitly recite how to order the layers, Sheu teaches that at the time of filing, a PHOSITA knows that the active layer sequence for an III-N LED would be structured as p-doped, active, and n-doped layers. Moreover, illustrative LED layered structures were shown and described in respect to inter alia Figs 1-2 of Sheu, the teachings of which, clearly obviate the claimed invention here. 

Regarding claim 5, Sheu teaches at least in figures 3-4 wherein the active region (140) comprises a partially doped or undoped Type III-nitride (¶ 32, where 140 can be doped or undoped III-N material). 
It would have been obvious to a PHOSITA to implement the active region structure as taught by Sheu under the same or similar rationale as described in respect to claim 4 above.

Regarding claim 6, Von Malm teaches:
wherein the active region (11) extends beyond an outer edge of at least one of the first isolation region and the second isolation region (as shown in Fig 5 above).

Regarding claim 8, Sheu teaches at least in figures 3-4:
wherein the epitaxial layer (130/140/132) comprises a Type III-nitride (¶ 32).
It would have been obvious to a PHOSITA to implement the active region structure as taught by Sheu under the same or similar rationale as described in respect to claim 4 above.

Regarding claim 21, the combination of Von Malm/Sheu teaches:
wherein the second contact (Von Malm 31) comprises the n-contact (Sheu 130; Von Malm 2) (where an n-contact is merely a label for the second contact as it contacts the n-type semiconductor portion of Von Malm 1).
It would have been obvious to a PHOSITA to implement the active region structure as taught by Sheu under the same or similar rationale as described in respect to claim 4 above.

Response to Arguments
Applicant's arguments filed September 21, 2022 have been fully considered but they are not persuasive. 
Applicant’s first argument is Von Malm does not teach:
the second contact not on at least one of the first sidewall  and the second sidewall  of the first protrusion and the second protrusion.
However, this argument is unpersuasive for the reasons stated in claim 1 above, and repeated below:
the second contact (contact 31 on right side extending from lower surface of 1 at 3 to the upper surface of 1 at 2/21 and to the wavelength converting material 5) not on at least one of the first sidewall (D) and the second sidewall (E) of the first protrusion and the second protrusion (this is shown in Examiner’s annotated figure 1 above, where the contact is not on at least one side of the protrusion F).
Applicant’s second argument is in regards to new claim 22, and is that Von Malm does not teach:
Wherein the passivation layer does not electrically isolate the first semiconductor layer from the second contact.
This argument is also unpersuasive for the reasons given in claim 22 above, and repeated below:
This would have been obvious to one of ordinary skill in the art this is because one of ordinary skill in the art, using routine skill in the art, would understand that the top portion of 31 would need to electrically connect to at least the top of the protrusion (F, G, etc.) in order for the LED to function. It is well-known in the art that for an LED to function one needs an electrical contact to the N portion of the LED, and an electrical contact to the P portion of the LED. In Von Malm the transistors on the bottom of the LED provide one of these connections, and 31 at the top of the LEDs provides the other connection. It would have been obvious to one of ordinary skill in the art to isolate the sidewall of 31 in the bottom half of 1 to preventing shorting these two regions, as stated in claim 1, and at the same time to allow 31 to electrically connect with the top of region 1 in order to have the device function. Therefore, one of ordinary skill in the art using routine skill in the art reading Von Malm would understand that the obviously necessary passivation layer would not completely isolate the second contact 31 from the top of the first semiconductor layer 1.
Based upon Examiner’s analysis of the claims in view of the prior art, and for the reasons given, Applicant’s arguments are unpersuasive as the prior art continues to read upon the claimed subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822